Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vishal Khatri on February 18, 2022.
The application has been amended as follows: 
1. Claim 6, line 2, change “with a refractive” to –has a refractive--;
2. Claim 14, lines 1-2, delete “further comprising a central optic zone with a refractive power to correct on axis vision of the eye,”; and 
3. Claim 15, lines 2-3, delete “wherein the central optic zone with a refractive power to correct on axis vision of the eye,”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 4, none of the prior art either alone or in combination disclose or teach of the claimed lens for affecting the progression of myopia in an eye specifically 
Examiner’s Comments
	The substitute specification submitted on January 18, 2022 has been approved for entry. As applicant’s representative indicated with the submission, the substitute specification was submitted to address a clarity issue with respect to the original specification and no changes to text have been made. 
	The Terminal Disclaimer submitted on January 18, 2022 has been approved. 
	All 112 rejections and art rejections have been overcome. The application is therefore in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 22, 2022